Journal Entries (1822-24): Journal3: (1) Time for answer extended *p. 297; (2) time for answer extended *p. 297; (3) motion to withdraw demurrer, or for argument *p. 437; (4) demurrers withdrawn, answers filed *p. 461; (5) decree *p. 463. Chancery Journal: (6) Decree *p. 61. Journal 3: (7) Register’s report confirmed nisi *p. 497.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena ad respond-endum; (3) security for costs; (4) writ of subpoena and return; (5) notice of appearance for Jacob Smith; (6) affidavit of nonresidence of certain defendants; (7) notice to absent defendants; (8) agreement for extension of rule to plead; (9) answer of Toussaint Dubois; (10) answer of DeGarmo Jones; (11) answer of Jacob Smith; (12) answer and petition of James Boyd, Jr.; (13) draft of decree approved by counsel; (14) letter from Jones to register re payment of bond and mortgage; (15) memo, of amounts due on bonds; (16) calculations of amounts due; (17) receipt for amount paid Craft and Walker; (18) receipt for solicitor’s fee; (19) receipt for sheriff’s fees; (20) memo, of costs; (21) register’s report; (22-24) schedules A, B and C referred to in register’s report; (25) motion for confirmance of all acts done pursuant to decree; (26) mortgage—Jacob Smith to DeGarmo Jones; (27) bond—Jacob Smith to DeGarmo Jones; (28) copy of mortgage—-Jacob Smith to Toussaint Dubois; (29) assignment of mortgage—Toussaint Dubois to William Hill, James Hill and John Hill; (30) assignment of bond—Toussaint Dubois to William Hill, James Hill and John Hill; (31) assignment of mortgage—William Hill, John Hill and James Hill to James S. Craft and Duncan S. Walker.
Chancery Case 27 of 1822.